07/27/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                  Case Number: AF 09-0379



                                       AF 09-0379

                                                                                  ELL3
                                                                                  JUL 2 7 2021
IN THE MATTER OF THE APPOINTMENT                                             Bowen C3reenwood
                                                                O   R D E rible
                                                                              rk of Supreme Court
OF CHIEF WATER JUDGE                                                          State of Montana




      Section 3-7-221, MCA, provides that the Chief Justice of the Montana Supreme
Court appoint the Chief Water Judge. The Honorable Russell McElyea's appointment as
Chief Water Judge ends July 31,2021.
      Pursuant to 2020 Mont. Laws ch. 62, §§ 1-7 the Judicial Branch solicited
applications for the appointment as well as public comment on the applicant. Having
considered the abilities, background, and qualifications ofthe applicant, Russell McElyea
satisfied all the requirements for the position, and I have concluded that the reappointment
of Russell McElyea is in the best interest ofthe citizens of Montana. Therefore,
      IT IS ORDERED that Russell McElyea ofBozeman, Montana, is hereby appointed
to the position of Chief Water Judge of the State of Montana for a term commencing on
August 1, 2021 and ending July 31,2025.
       The Clerk is directed to file a signed copy of this Order with the Secretary of State
of the State of Montana and provide copies to the Office of the Court Administrator, to
Russell McElyea, Chief Water Judge, Stephen R. Brown, Associate Water Judge, and the
State Bar of Montana.
       DATED this Z-1-- day of July, 2021.



                                                               Chief Justice